 

Case 17-11375-BLS Doc 4508 Filed 08/05/21 Page1of1

CI
UNITED STATES BANKRUPTCY COURT * [ : F D
FOR THE DISTRICT OF DELAWARE 2021 AUG -5 AM 8:25
RESPONSE CLERK
US BANKRUPTCY COUR:
Case No. 17-11375(BLS) NSTRICT OF DELAWAR!
Doc 4468-2

TK HOLDINGS INC., ET AL.,
VS

LOUIS CLYBOURN, CLAIMANT

The class action requested any type of loss as well as the possibility of future loss to me the claimant.
I’ve owned 5 vehicles within this time frame and the fact that there is a deadly possibility of an issue due
to the airbags in all S vehicles posed a real and present life threatening danger to my wife and children.

The issue isn’t solely if we had an injury due to an accident, the issue is we were in danger as a result of
the sub par equipment manufactured and put inside of these vehicle, that could’ve over the span of
approximately 10 years could have killed us!

TK Holdings Inc., et al provided the proof when they were forced into a class action. Not to mention the
unfortunate deaths and sever injuries.

| am requesting the $4,000,000 x 5 for each vehicle/death trap | have leased and or purchased during
this time frame. A life is treasured and priceless.!

In addition these vehicles were not worth the MSRP nor the money spent for them due to the ever
present airbag danger. The value was misrepresented. | spent on average 550/month for at least 15
years of payments, plus maintenance, gas, accessories. I’ve spent several hours of my time in service
department for recall after recall, i.e., the vehicles inability to stop, and now an engine problem.

This is also proof of loss. This a mental anguish, lost time and money, and now another response is truly
proof of the system/ big enterprise sticking it to “We The People”

Please accept this response finally and pay the total of $20,150,000.

Sincerely,

Louis Clybourn
